IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 15, 2009
                                     No. 08-40794
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




PATRICK ALEXANDER JONES,

                                                   Petitioner-Appellant,

versus

JOHN B. FOX,

                                                   Respondent-Appellee.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                 No. 1:08-CV-167




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Patrick Jones, federal prisoner # 60763-080, was convicted of three charges
related to the possession and distribution of crack cocaine, and the district court

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-40794

sentenced him to life in prison. This court affirmed his conviction and sentence,
and his first 28 U.S.C. § 2255 motion was unsuccessful. Jones then filed a pur-
ported 28 U.S.C. § 2241 petition in which he raised claims related to his indict-
ment, trial, and sentence. The district court determined that Jones’s alleged
§ 2241 petition was actually a § 2255 motion over which it lacked jurisdiction.
The court thus dismissed the suit.
      Jones appeals that dismissal. He argues that the court abused its discre-
tion by denying his motion to amend. He also contends that he is entitled to
bring a § 2241 petition pursuant to the savings clause of § 2255, that the district
court misinterpreted Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
2001), and that the merits of his claims should be considered because he is actu-
ally innocent.
      Jones has shown no abuse of discretion in the denial of his motion to
amend. See United States v. Saenz, 282 F.3d 354, 356 (5th Cir. 2002). He also
has not shown that the district court erred by determining that his alleged
§ 2241 petition was best construed as a § 2255 motion. See Kinder v. Purdy, 222
F.3d 209, 213 (5th Cir. 2000); Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.
2000); Cox v. Warden, Fed. Detention Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990);
Solsona v. Warden, F.C.I., 821 F.2d 1129, 1132 (5th Cir. 1987). Finally, Jones
has shown no error in connection with the district court’s interpretation of bind-
ing caselaw, nor has he shown that he should be permitted to proceed under the
savings clause of § 2255. See Reyes-Requena, 243 F.3d at 904.
      The judgment is AFFIRMED.




                                        2